Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed February 28, 2019. Claims 1-19 are pending in this application.

Allowable Subject Matter
Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘a secure condition including a brightness value or a brightness value range of a display selected’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shing (US 2018/0019959 A1).

With respect to claim 1, Shing discloses a non-transitory computer-readable medium storing computer readable instructions that, when executed by at least one processor, cause the at least one processor to perform a secure message providing method on a computer apparatus, the secure message providing method comprising:
establishing a communication session between an account of a first user and an account of a second user through a messaging service ([0006] and [0077], first device connects to communication server and communication server connects to second device to send data from first device to second device);
receiving a secure message from a first terminal of the first user through the established communication session, the secure message including content that is hidden ([0006] and [0077]-[0079], first device sends message to communication server which, in turn, sends message to second device; the message has hidden content);
receiving a secure condition corresponding to the secure message through the established communication session, the secure condition set by the first user (Abstract, [0006], [0018], and [0053], message has an unlock condition attached, wherein unlock condition is set by user of first device);
determining whether a condition of a second terminal of the second user meets the received secure condition ([0059], determining if unlock condition is met); and

With respect to claim 2, Shing discloses the non-transitory computer-readable medium of claim 1, wherein the secure condition comprises at least one of:
a first condition requiring information corresponding to at least one of a text, an image, an audio, and a video selected or input by the first user is selected, input, displayed, or played on the second terminal ([0059], non-time restrictive condition);
a second condition requiring environment setting information selected or input by the first user is set as environment setting information on the second terminal ([0056] and [0059]); and
a third condition requiring the second terminal is located at a geographical location or place selected or input by the first user ([0059]).
With respect to claim 8, Shing discloses the non-transitory computer-readable medium of claim 1, wherein the secure message providing method further comprises,
displaying notification information through the user interface in response to the received secure condition not being met, the notification information regarding reception of the secure message ([0056]), and
the displaying of the content of the secure message further comprises,
replacing the notification information with the content of the secure message ([0056], displaying message content that is viewable without meeting condition), and

With respect to claim 9, Shing discloses the non-transitory computer-readable medium of claim 8, wherein the receiving comprises further receiving display information to be displayed as the notification information from the first terminal ([0059]); and
the displaying of the notification information comprises displaying the received display information through the user interface as the notification information ([0059]).
With respect to claim 10, Shing discloses a non-transitory computer-readable medium storing computer readable instructions that, when executed by at least one processor, cause the at least one processor to perform a secure message providing method on a computer apparatus, the secure message providing method comprising:
establishing a communication session between an account of a first user and an account of a second user through a messaging service ([0006] and [0077], first device connects to communication server and communication server connects to second device to send data from first device to second device);
generating a user interface, the user interface for setting a secure condition for a secure message, the secure message including content that is hidden (Abstract, [0006], [0018], and [0053], message has an unlock condition attached, wherein unlock condition is set by user of first device);
verifying the secure condition set by the first user using the user interface ([0059], determining if unlock condition is met); and

With respect to claim 11, Shing discloses the non-transitory computer-readable medium of claim 10, wherein the secure condition comprises at least one of:
a first condition requiring information corresponding to at least one of a text, an image, an audio, and a video selected or input from the first user on a first terminal of the first user is selected, input, displayed, or played on the second terminal ([0059], non-time restrictive condition);
a second condition requiring environment setting information selected or input by the first user on the first terminal is set as environment setting information on the second terminal ([0059]); and
a third condition requiring the second terminal is located at a geographical location or place selected or input by the first user ([0059]).
	With respect to claims 15-16, the method of claims 15-16 does/do not limit or further define over the method of claims 1-2. The limitations of claims 15-16 is/are essentially similar to the limitations of claims 1-2. Therefore, claims 15-16 is/are rejected for the same reasons as claims 1-2. Please see rejection above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shing (US 2018/0019959 A1), in view of Hsun (US 10,419,444 B2).

With respect to claim 3, Shing discloses the non-transitory computer-readable medium of claim 1, wherein the secure message providing method further comprises:
storing the received secure message in a message database on the second terminal ([0051], storing hidden content on second device); 
Shing does not explicitly disclose storing the secure condition in a secure area of the second terminal;
However, Hsun discloses storing the secure condition in a secure area of the second terminal (Col. 4, lines 35-38, the unlock procedure may be stored in data store maintained by instant messaging device);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Shing with the teachings of Hsun and store the secure condition on the second device, to allow the second device easier access to the secure condition and promote efficiency when attempting to meet the secure condition.
With respect to claim 4, Shing discloses the non-transitory computer-readable medium of claim 1, but does not explicitly teach wherein the secure condition includes an image selected or input by the first user on the first terminal; and
the determining comprises determining that the received condition is met while the same image as the image included in the secure condition is selected or input through a function of the user interface displayed on the second terminal and is being displayed through the user interface;
However, Hsun discloses the secure condition includes an image selected or input by the first user on the first terminal (Figure 6 and Col. 7, lines 58-64, facial scan); and
the determining comprises determining that the received condition is met while the same image as the image included in the secure condition is selected or input through a function of the user interface displayed on the second terminal and is being displayed through the user interface (Col. 2, lines 20-26 and Col. 7, lines 58-64, entering matching unlock procedure to a predetermined unlock procedure, wherein procedure may be a facial scan);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Shing with the teachings of Hsun and use an image to meet a secure condition, in order to allow a diverse set of secure conditions to unlock hidden content.
With respect to claim 5, the combination of Shing and Hsun discloses the non-transitory computer-readable medium of claim 4, wherein the secure message providing 
the displaying further comprises,
displaying, on the user interface, the same image selected or input through the function of the user interface on the second terminal (Figure 6 and Col. 7, lines 58-64), 
adjusting a location of a second area on which the same image is displayed in response to an input of the second user on the same image displayed on the user interface (Figures 6 and 7 and Col. 6, line 59 to Col. 7, line 10), and
displaying at least a portion of the content of the secure message on a third area of the user interface on which the second area is overlaid on the first area (Col. 6, lines 26-34).
With respect to claim 7, Shing discloses the non-transitory computer-readable medium of claim 1, but does not explicitly teach wherein the secure condition includes audio data selected or input from the first user on the terminal of the first user; and
the determining comprises determining that the received secure condition is met while the audio data included in the secure condition is being input through an audio input device included in the second terminal;
However, Hsun discloses the secure condition includes audio data selected or input from the first user on the terminal of the first user (Col. 2, lines 20-26 and Col. 7, lines 58-64, unlock procedure may be a speech recognition); and
the determining comprises determining that the received secure condition is met while the audio data included in the secure condition is being input through an audio input device included in the second terminal (Col. 2, lines 20-26 and Col. 7, lines 58-64, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Shing with the teachings of Hsun and use audio to meet a secure condition, in order to allow a diverse set of secure conditions to unlock hidden content.
With respect to claim 12, Shing discloses the non-transitory computer-readable medium of claim 10, but does not explicitly teach wherein the verifying comprises verifying an image selected or input by the first user as the secure condition; and
the transmitting comprises transmitting the secure message and the verified image to the second terminal through the communication session, the transmitted secure message causing the second terminal to display the secure message while the verified image is selected or input by the second user and is being displayed on the second terminal through the user interface;
However, Hsun discloses wherein the verifying comprises verifying an image selected or input by the first user as the secure condition (Col. 2, lines 20-26 and Col. 7, lines 58-64); and
the transmitting comprises transmitting the secure message and the verified image to the second terminal through the communication session, the transmitted secure message causing the second terminal to display the secure message while the verified image is selected or input by the second user and is being displayed on the second terminal through the user interface (Col. 2, lines 20-26 and Col. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Shing with the teachings of Hsun and use an image to meet a secure condition, in order to allow a diverse set of secure conditions to unlock hidden content.
With respect to claim 14, Shing discloses the non-transitory computer-readable medium of claim 10, but does not explicitly teach wherein the verifying comprises verifying audio data selected or input by the first user as the secure condition; and
the transmitting comprises transmitting the secure message and the verified audio data to the second terminal through the communication session, the transmitted secure message causing the second terminal to display the secure message while the verified audio data is being input through an audio input device included in the second terminal.
However, Hsun discloses the verifying comprises verifying audio data selected or input by the first user as the secure condition (Col. 2, lines 20-26 and Col. 7, lines 58-64, unlock procedure may be a speech recognition); and
the transmitting comprises transmitting the secure message and the verified audio data to the second terminal through the communication session, the transmitted secure message causing the second terminal to display the secure message while the verified audio data is being input through an audio input device included in the second terminal (Col. 2, lines 20-26 and Col. 7, lines 58-64, entering matching unlock procedure to a predetermined unlock procedure, wherein procedure may be speech recognition);

With respect to claims 17 and 19, the method of claims 17 and 19 does/do not limit or further define over the method of claims 4 and 7. The limitations of claims 17 and 19 is/are essentially similar to the limitations of claims 4 and 7. Therefore, claims 17 and 19 is/are rejected for the same reasons as claims 4 and 7. Please see rejection above.	

	Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stellar (US 20180176160 A1), is directed to setting restrictions for when a message is viewed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 19, 2021